Exhibit 10.1

ROSS STORES, INC.
NOTICE OF GRANT OF PERFORMANCE SHARES


The Participant has been granted an award of Performance Shares (the “Award”)
pursuant to the Ross Stores, Inc. 2008 Equity Incentive Plan (the “Plan”) and
the Performance Share Agreement attached hereto (the “Agreement”), as follows:
Participant:
         
Employee ID:
      
Grant Date:
 
Grant No.:
      
Target Number of Performance Shares:
[_______________], subject to adjustment as provided by the Agreement.
Maximum Number of Performance Shares:
[_______________], subject to adjustment as provided by the Agreement. [Not to
exceed 500,000 shares for each full fiscal year in the Performance Period]
Adjusted Pre-Tax Profit Target:
$
 
 
Performance Period:
Company fiscal year beginning ________, and ending _______.
Performance Share Vesting Date:
March 31, _____, except as provided by the Agreement.
Vested Performance Shares:
Provided that the Participant’s Service has not terminated prior to the
Performance Share Vesting Date, except as provided by the Agreement, on the
Performance Share Vesting Date the number of Vested Performance Shares (not to
exceed the Maximum Number of Performance Shares) shall be determined by
multiplying the Target Number of Performance Shares by the Adjusted Pre-Tax
Profit Multiplier (as defined by the Agreement).
Settlement Date:
The Performance Share Vesting Date, except as otherwise provided by the
Agreement.
Vested Common Shares:
Except as provided by the Agreement and provided that the Participant’s Service
has not terminated prior to the relevant date, the number of Vested Common
Shares shall cumulatively increase on each respective date set forth below by
the Vested Percentage set forth opposite such date, as follows:
 
Common Share Vesting Date
Vested Percentage
 
Settlement Date
30%
 
1st Anniversary of Settlement Date
30%
 
2nd Anniversary of Settlement Date
40%
Employment Agreement:
Executive Employment Agreement between the Company and the Participant, as in
effect at any applicable time.



By their signatures below or by electronic acceptance or authentication in a
form authorized by the Company, the Company and the Participant agree that the
Award is governed by this Notice and by the provisions of the Plan and the
Performance Share Agreement, both of which are made a part of this document. The
Participant acknowledges that copies of the Plan, Performance Share Agreement
and the prospectus for the Plan are available on the Company’s internal web site
and may be viewed and printed by the Participant for attachment to the
Participant’s copy of this Grant Notice. The Participant represents that the
Participant has read and is familiar with the provisions of the Plan and
Performance Share Agreement, and hereby accepts the Award subject to all of
their terms and conditions.




--------------------------------------------------------------------------------

Exhibit 10.1

ROSS STORES, INC.
 
PARTICIPANT
 
By:
 
 
 
 
 
 
 
Signature
 
Its:
 
 
 
 
 
 
 
Date
 
Address:
5130 Hacienda Drive
 
 
 
 
Dublin, CA 94568
 
Address
 
 
 
 
 
 



ATTACHMENTS:
2008 Equity Incentive Plan, as amended to the Grant Date, Performance Share
Agreement and Plan Prospectus


2

--------------------------------------------------------------------------------

Exhibit 10.1

ROSS STORES, INC.
PERFORMANCE SHARE AGREEMENT




Ross Stores, Inc. has granted to the Participant named in the Notice of Grant of
Performance Shares (the “Grant Notice”) to which this Performance Share
Agreement (the “Agreement”) is attached an Award consisting of Performance
Shares subject to the terms and conditions set forth in the Grant Notice and
this Agreement. The Award has been granted pursuant to and shall in all respects
be subject to the terms and conditions of the Ross Stores, Inc. 2008 Equity
Incentive Plan (the “Plan”), as amended to the Grant Date, the provisions of
which are incorporated herein by reference. By signing the Grant Notice, the
Participant: (a) acknowledges receipt of and represents that the Participant has
read and is familiar with the Grant Notice, this Agreement, the Plan and a
prospectus for the Plan (the “Plan Prospectus”) in the form most recently
prepared in connection with the registration with the Securities and Exchange
Commission of shares issuable pursuant to the Plan, (b) accepts the Award
subject to all of the terms and conditions of the Grant Notice, this Agreement
and the Plan and (c) agrees to accept as binding, conclusive and final all
decisions or interpretations of the Committee upon any questions arising under
the Grant Notice, this Agreement or the Plan.
1.     DEFINITIONS AND CONSTRUCTION.
1.1    Definitions. Unless otherwise defined herein, capitalized terms shall
have the meanings assigned in the Grant Notice or the Plan. Whenever used
herein, the following terms shall have their respective meanings set forth
below:
(a)    “Adjusted Pre-Tax Profit” means the earnings before taxes as reported in
the Consolidated Statements of Earnings of the Company for the fiscal year of
the Company coinciding with the Performance Period, adjusted to exclude from the
determination of such amount the reduction in earnings resulting from the
accrual of compensation expense for Performance Awards under the Plan and
incentive awards under the Second Amended and Restated Ross Stores, Inc.
Incentive Compensation Plan, granted in each case, with respect to the
Performance Period.
(b)    “Adjusted Pre-Tax Profit Multiplier” means a number determined as
follows:
Percentage of Adjusted Pre-Tax Profit Target Achieved
 
Adjusted Pre-Tax Profit Multiplier
Less than 90%
 
0.00%
90%
 
66.70%
95%
 
83.33%
100%
 
100.00%
105%
 
125.00%
110%
 
150.00%
115%
 
175.00%
Equal to or greater than 120%
 
200.00%



The Adjusted Pre-Tax Profit Multiplier for percentages of Adjusted Pre-Tax
Profit Target achieved falling between the percentages set forth in the table
above shall be determined by linear interpolation.


(c)    “Change in Control” means a “Change in Control” as defined by the
Employment Agreement.

1



--------------------------------------------------------------------------------

Exhibit 10.1

(d)    “Common Shares” mean shares of Stock issued in settlement of the Award.
(e)    “Expiration of Participant’s Employment Agreement Due to Non-Renewal”
means the expiration of the Employment Agreement due to its “Non-Renewal,” as
provided by the Employment Agreement.
(f)    “Performance Share” means a right to receive on the Settlement Date one
(1) Common Share, subject to further restrictions as provided by this Agreement,
if such Performance Share is then a Vested Performance Share.
(g)    “Termination Due to Disability” means the termination of the
Participant’s employment due to “Disability” as defined by and upon terms set
forth in the Employment Agreement.
(h)    “Termination for Cause” means the termination of the Participant’s
employment for “Cause” as defined by the Employment Agreement.
(i)    “Termination for Good Reason” means the Participant’s termination of
employment for “Good Reason” as defined by the Employment Agreement.
(j)    “Termination Without Cause” means the termination of the Participant’s
employment “Without Cause” as defined by the Employment Agreement.
(k)    “Voluntary Termination” means the “Voluntary Termination” of the
Participant’s employment as defined by the Employment Agreement.
1.2    Construction. Captions and titles contained herein are for convenience
only and shall not affect the meaning or interpretation of any provision of this
Agreement. Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular. Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.
2.     ADMINISTRATION.
All questions of interpretation concerning the Grant Notice, this Agreement and
the Plan shall be determined by the Committee. All determinations by the
Committee shall be final and binding upon all persons having an interest in the
Award as provided by the Plan. Any Officer shall have the authority to act on
behalf of the Company with respect to any matter, right, obligation, or election
which is the responsibility of or which is allocated to the Company herein,
provided the Officer has apparent authority with respect to such matter, right,
obligation, or election. If the Participant is a Covered Employee, compensation
realized by the Participant pursuant to the Award is intended to constitute
qualified performance-based compensation within the meaning of Section 162(m) of
the Code and the regulations thereunder, and the provisions of this Agreement
shall be construed and administered in a manner consistent with this intent. The
Company intends that the Award comply with Section 409A of the Code (including
any amendments or replacements of such section) and the regulations thereunder,
and the provisions of this Agreement shall be construed and administered in a
manner consistent with this intent.
3.     THE AWARD.
3.1    Grant of Performance Shares. On the Grant Date, the Participant shall
acquire, subject to the provisions of this Agreement, a right to receive a
number of Performance Shares which shall not exceed the Maximum Number of
Performance Shares set forth in the Grant Notice, subject to adjustment as
provided in Section 12. The number of Performance Shares, if any, ultimately
earned by the Participant, shall be that number of Performance Shares which
become Vested Performance Shares.
3.2    No Monetary Payment Required. The Participant is not required to make any
monetary payment (other than applicable tax withholding, if any) as a condition
to receiving the Performance Shares

2



--------------------------------------------------------------------------------

Exhibit 10.1

or the Common Shares issued upon settlement of the Performance Shares, the
consideration for which shall be past services actually rendered and/or future
services to be rendered to a Participating Company or for its benefit.
Notwithstanding the foregoing, if required by applicable state corporate law,
the Participant shall furnish consideration in the form of cash or past services
rendered to a Participating Company or for its benefit having a value not less
than the par value of the Common Shares issued upon settlement of the
Performance Shares.
4.     CERTIFICATION OF THE COMMITTEE.
4.1    Level of Adjusted Pre-Tax Profit Attained. As soon as practicable
following completion of the Performance Period, and in any event prior to the
Performance Share Vesting Date, the Committee shall certify in writing the level
of attainment of Adjusted Pre-Tax Profit during the Performance Period and the
resulting number of Performance Shares which shall become Vested Performance
Shares on the Performance Share Vesting Date, subject to the Participant’s
continued Service until the Performance Share Vesting Date, except as otherwise
provided by Section 5. The Company shall promptly notify the Participant of the
determination by the Plan Administrator.
4.2    Adjustment to Adjusted Pre-Tax Profit for Extraordinary Items. The
Committee shall adjust Adjusted Pre-Tax Profit, as it deems appropriate, to
exclude the effect (whether positive or negative) of any of the following
occurring after the grant of the Award: (a) a change in accounting standards
required by generally accepted accounting principles or (b) any extraordinary,
unusual or nonrecurring item. Each such adjustment, if any, shall be made solely
for the purpose of providing a consistent basis from period to period for the
calculation of Adjusted Pre-Tax Profit in order to prevent the dilution or
enlargement of the Participant’s rights with respect to the Award.
5.     VESTING OF PERFORMANCE SHARES.
5.1    In General. Except as provided by this Section 5 and Section 11, the
Performance Shares shall vest and become Vested Performance Shares as provided
in the Grant Notice and certified by the Committee.
5.2    Effect of Termination for Cause or Voluntary Termination. In the event of
the Termination for Cause or Voluntary Termination of the Participant prior to
the Performance Share Vesting Date, the Participant shall forfeit and the
Company shall automatically reacquire all of the Performance Shares subject to
the Award. The Participant shall not be entitled to any payment for such
forfeited Performance Shares.
5.3    Effect of Death, Termination Due to Disability, Termination Without
Cause, Termination for Good Reason, or Expiration of Participant’s Employment
Agreement Due to Non-Renewal. In the event of the Participant’s death,
Termination Due to Disability, Termination Without Cause or Termination for Good
Reason or the Expiration of the Participant’s Employment Agreement Due to
Non-Renewal prior to the Performance Share Vesting Date, then on the Performance
Share Vesting Date the following number of Performance Shares shall become
Vested Performance Shares: (a) the number of Performance Shares that would have
become Vested Performance Shares had no such death or termination occurred (but
in no event more than 100% of the Target Number of Performance Shares),
multiplied by (b) the ratio of the number of full months of the Participant’s
employment with the Company during the Performance Period to the number of full
months contained in the Performance Period.
5.4    Forfeiture of Unvested Performance Shares. Except as otherwise provided
by this Section 5 or Section 11, on the Performance Share Vesting Date, the
Participant shall forfeit and the Company shall automatically reacquire all
Performance Shares subject to the Award which have not become Vested Performance
Shares (“Unvested Performance Shares”). The Participant shall not be entitled to
any payment for such forfeited Performance Shares.
5.5    Ownership Change Event, Dividends, Distributions and Adjustments. Upon
the occurrence of an Ownership Change Event, a dividend or distribution to the
stockholders of the Company paid in

3



--------------------------------------------------------------------------------

Exhibit 10.1

shares of Stock or other property, or any other adjustment upon a change in the
capital structure of the Company as described in Section 4.4 of the Plan, any
and all new, substituted or additional securities or other property (other than
regular, periodic dividends paid on Stock pursuant to the Company’s dividend
policy) to which the Participant is entitled by reason of the Participant’s
ownership of Unvested Performance Shares shall be immediately subject to the
Company Reacquisition Right and included in the terms “Performance Shares” and
“Unvested Performance Shares” for all purposes of this Section 5 with the same
force and effect as the Unvested Performance Shares immediately prior to the
Ownership Change Event, dividend, distribution or adjustment, as the case may
be. For purposes of determining the number of Vested Performance Shares
following an Ownership Change Event, dividend, distribution or adjustment,
credited Service shall include all Service with any corporation which is a
Participating Company at the time the Service is rendered, whether or not such
corporation is a Participating Company both before and after any such event.
6.     SETTLEMENT OF THE AWARD.
6.1    Issuance of Common Shares. Subject to the provisions of Section 6.3
below, the Company shall issue to the Participant on the Settlement Date with
respect to each Vested Performance Share one (1) Common Share. Common Shares
issued in settlement of Performance Shares shall be subject to the vesting
conditions, Company Reacquisition Right and restrictions on transfer set forth
in Sections 7, 8.1 and 15, respectively, and any such other restrictions as may
be required pursuant to Section 6.3, Section 10 or the Insider Trading Policy.
6.2    Beneficial Ownership of Common Shares; Certificate Registration. The
Participant hereby authorizes the Company, in its sole discretion, to deposit
for the benefit of the Participant with any broker with which the Participant
has an account relationship of which the Company has notice any or all vested
Common Shares acquired by the Participant pursuant to the settlement of the
Award. Further, the Participant hereby authorizes the Company, in its sole
discretion, to deposit unvested Common Shares with the Company’s transfer agent,
including any successor transfer agent, to be held in book entry form during the
term of the Escrow pursuant to Section 9. Except as otherwise provided by this
Section, a certificate for the Common Shares as to which the Award is settled
shall be registered in the name of the Participant, or, if applicable, in the
names of the heirs of the Participant.
6.3    Restrictions on Grant of the Award and Issuance of Common Shares. The
grant of the Award and issuance of Common Shares upon settlement of the Award
shall be subject to compliance with all applicable requirements of federal,
state law or foreign law with respect to such securities. No Common Shares may
be issued hereunder if the issuance of such shares would constitute a violation
of any applicable federal, state or foreign securities laws or other law or
regulations or the requirements of any stock exchange or market system upon
which the Stock may then be listed. The inability of the Company to obtain from
any regulatory body having jurisdiction the authority, if any, deemed by the
Company’s legal counsel to be necessary to the lawful issuance of any Common
Shares subject to the Award shall relieve the Company of any liability in
respect of the failure to issue such shares as to which such requisite authority
shall not have been obtained. As a condition to the settlement of the Award, the
Company may require the Participant to satisfy any qualifications that may be
necessary or appropriate, to evidence compliance with any applicable law or
regulation and to make any representation or warranty with respect thereto as
may be requested by the Company.
6.4    Fractional Shares. The Company shall not be required to issue fractional
Common Shares upon the settlement of the Award. Any fractional share resulting
from the determination of the number of Vested Performance Shares shall be
rounded up to the nearest whole number.
7.     VESTING OF COMMON SHARES.
7.1    In General. Except as provided by this Section 7 and Section 11, the
Common Shares issued in settlement of the Award shall vest and become Vested
Common Shares as provided in the Grant Notice; provided however, that Common
Shares that would otherwise become Vested Common Shares on a date (the “Original
Vesting Date”) on which a sale of such shares by the Participant would violate
the Insider Trading Policy

4



--------------------------------------------------------------------------------

Exhibit 10.1

shall, notwithstanding the vesting schedule set forth in the Grant Notice,
become Vested Common Shares on the first to occur of (a) the next business day
on which such sale would not violate the Insider Trading Policy or (b) the later
of (i) the last day of the calendar year in which the Original Vesting Date
occurred or (ii) the last day of the Company’s taxable year in which the
Original Vesting Date occurred.
7.2    Effect of Termination for Cause or Voluntary Termination. In the event of
the Termination for Cause or Voluntary Termination of the Participant on or
after the Settlement Date, no additional Common Shares shall become Vested
Common Shares.
7.3    Effect of Death, Termination Due to Disability, Termination Without
Cause, Termination for Good Reason or Expiration of Participant’s Employment
Agreement Due to Non-Renewal. In the event of the Participant’s death,
Termination Due to Disability, Termination Without Cause or Termination for Good
Reason or the Expiration of the Participant’s Employment Agreement Due to
Non-Renewal prior to the Performance Share Vesting Date, then on the Settlement
Date the Company shall issue to the Participant one (1) Vested Common Share for
each Vested Performance Share determined in accordance with Section 5.3. In the
event of the Participant’s death, Termination Due to Disability, Termination
Without Cause or Termination for Good Reason or Expiration of Participant’s
Employment Agreement Due to Non-Renewal on or after the Settlement Date, then
the vesting of all Unvested Common Shares issued in settlement of the Award
shall be accelerated in full effective as of the date of such death, termination
or contract expiration; provided however, that if such vesting acceleration
would otherwise result in shares becoming Vested Common Shares on a date on
which a sale of such shares by the Participant would violate the Insider Trading
Policy, then such shares shall become Vested Common Shares on the first to occur
of (a) the next business day on which such sale would not violate the Insider
Trading Policy or (b) the later of (i) the last day of the calendar year in
which the Original Vesting Date occurred or (ii) the last day of the Company’s
taxable year in which the Original Vesting Date occurred.
8.     COMPANY REACQUISITION RIGHT.
8.1    Grant of Company Reacquisition Right. Except to the extent otherwise
provided by this Agreement, in the event that (a) the Participant’s Service
terminates or (b) the Participant, the Participant’s legal representative, or
other holder of the shares, attempts to sell, exchange, transfer, pledge, or
otherwise dispose of (other than pursuant to an Ownership Change Event),
including, without limitation, any transfer to a nominee or agent of the
Participant, any Common Shares which are not Vested Common Shares (“Unvested
Common Shares”), the Company shall automatically reacquire the Unvested Common
Shares, and the Participant shall not be entitled to any payment therefor (the
“Company Reacquisition Right”).


8.2    Ownership Change Event, Dividends, Distributions and Adjustments. Upon
the occurrence of an Ownership Change Event, a dividend or distribution to the
stockholders of the Company paid in shares of Stock or other property, or any
other adjustment upon a change in the capital structure of the Company as
described in Section 4.4 of the Plan, any and all new, substituted or additional
securities or other property (other than regular, periodic dividends paid on
Stock pursuant to the Company’s dividend policy) to which the Participant is
entitled by reason of the Participant’s ownership of Unvested Common Shares
shall be immediately subject to the Company Reacquisition Right and included in
the terms “Common Shares,” “Stock” and “Unvested Common Shares” for all purposes
of the Company Reacquisition Right with the same force and effect as the
Unvested Common Shares immediately prior to the Ownership Change Event,
dividend, distribution or adjustment, as the case may be. For purposes of
determining the number of Vested Common Shares following an Ownership Change
Event, dividend, distribution or adjustment, credited Service shall include all
Service with any corporation which is a Participating Company at the time the
Service is rendered, whether or not such corporation is a Participating Company
both before and after any such event.


8.3    Obligation to Repay Certain Cash Dividends and Distributions. The
Participant shall, at the discretion of the Company, be obligated to promptly
repay to the Company upon termination of the Participant’s Service any dividends
and other distributions paid to the Participant in cash with respect to Unvested
Common Shares reacquired by the Company pursuant to the Company Reacquisition
Right.

5



--------------------------------------------------------------------------------

Exhibit 10.1



9.     ESCROW.
9.1    Appointment of Agent. To ensure that Common Shares subject to the Company
Reacquisition Right will be available for reacquisition, the Participant and the
Company hereby appoint the Secretary of the Company, or any other person
designated by the Company, as their agent and as attorney-in-fact for the
Participant (the “Agent”) to hold any and all Unvested Common Shares and to
sell, assign and transfer to the Company any such Unvested Common Shares
reacquired by the Company pursuant to the Company Reacquisition Right. The
Participant understands that appointment of the Agent is a material inducement
to make this Agreement and that such appointment is coupled with an interest and
is irrevocable. The Agent shall not be personally liable for any act the Agent
may do or omit to do hereunder as escrow agent, agent for the Company, or
attorney in fact for the Participant while acting in good faith and in the
exercise of the Agent’s own good judgment, and any act done or omitted by the
Agent pursuant to the advice of the Agent’s own attorneys shall be conclusive
evidence of such good faith. The Agent may rely upon any letter, notice or other
document executed by any signature purporting to be genuine and may resign at
any time.


9.2    Establishment of Escrow. The Participant authorizes the Company to
deposit the Unvested Common Shares with the Company’s transfer agent to be held
in book entry form, as provided in Section 6.2, and the Participant agrees to
deliver to and deposit with the Agent each certificate, if any, evidencing the
Unvested Common Shares and, if required by the Company, an Assignment Separate
from Certificate with respect to such book entry shares and each such
certificate duly endorsed (with date and number of Common Shares blank) in the
form attached to the Notice, to be held by the Agent under the terms and
conditions of this Section 9 (the “Escrow”). Upon the occurrence of a Change in
Control or a change, as described in Section 12, in the character or amount of
any outstanding stock of the corporation the stock of which is subject to the
provisions of this Agreement, any and all new, substituted or additional
securities or other property to which the Participant is entitled by reason of
his or her ownership of the Unvested Common Shares that remain, following such
Change in Control or change described in Section 12, subject to the Company
Reacquisition Right shall be immediately subject to the Escrow to the same
extent as the Unvested Common Shares immediately before such event. The Company
shall bear the expenses of the Escrow.


9.3    Delivery of Common Shares to Participant. The Escrow shall continue with
respect to any Common Shares for so long as such Common Shares remain subject to
the Company Reacquisition Right. Upon termination of the Company Reacquisition
Right with respect to Common Shares, the Company shall so notify the Agent and
direct the Agent to deliver such number of Common Shares to the Participant. As
soon as practicable after receipt of such notice, the Agent shall cause to be
delivered to the Participant the Common Shares specified by such notice, and the
Escrow shall terminate with respect to such Common Shares.


10.    TAX MATTERS.
10.1    Tax Withholding.
(a)    In General. At the time the Grant Notice is executed, or at any time
thereafter as requested by the Company, the Participant hereby authorizes
withholding from payroll and any other amounts payable to the Participant, and
otherwise agrees to make adequate provision for, any sums required to satisfy
the federal, state, local and foreign tax withholding obligations of the
Company, if any, which arise in connection with the Award or the issuance of
Common Shares in settlement thereof. The Company shall have no obligation to
process the settlement of the Award or to deliver Common Shares until the tax
withholding obligations as described in this Section have been satisfied by the
Participant.
(b)    Assignment of Sale Proceeds; Payment of Tax Withholding by Check. Subject
to compliance with applicable law and the Company’s Insider Trading Policy, the
Company may permit the Participant to satisfy the Participating Company’s tax
withholding obligations in accordance with procedures established by the Company
providing for either (i) delivery by the Participant to the Company or a broker
approved by the Company of properly executed instructions, in a form approved by
the Company, providing for the

6



--------------------------------------------------------------------------------

Exhibit 10.1

assignment to the Company of the proceeds of a sale with respect to some or all
of the Vested Shares, or (ii) payment by check. The Participant shall deliver
written notice of any such permitted election to the Company on a form specified
by the Company for this purpose at least thirty (30) days (or such other period
established by the Company) prior to the date on which the Company’s tax
withholding obligation arises (the “Withholding Date”). If the Participant
elects payment by check, the Participant agrees to deliver a check for the full
amount of the required tax withholding to the applicable Participating Company
on or before the third business day following the Withholding Date. If the
Participant elects payment by check but fails to make such payment as required
by the preceding sentence, the Company is hereby authorized, at its discretion,
to satisfy the tax withholding obligations through any means authorized by this
Section 10.1, including by directing a sale for the account of the Participant
of some or all of the Vested Shares from which the required taxes shall be
withheld, by withholding from payroll and any other amounts payable to the
Participant or by withholding shares in accordance with Section 10.1(c).
(c)    Withholding in Common Shares. The Company may require the Participant to
satisfy its tax withholding obligations by deducting from the Common Shares
otherwise deliverable to the Participant in settlement of the Award or from the
Common Shares otherwise to be released from the Company Reacquisition Right a
number of whole, Vested Common Shares having a fair market value, as determined
by the Company as of the date on which the tax withholding obligations arise,
not in excess of the amount of such tax withholding obligations determined by
the applicable minimum statutory withholding rates.
10.2    Election Under Section 83(b) of the Code.
(a)    The Participant understands that Section 83 of the Code taxes as ordinary
income the difference between the amount paid for the Common Shares, if
anything, and the fair market value of the Common Shares as of the date on which
the Common Shares are “substantially vested,” within the meaning of Section 83.
In this context, “substantially vested” means that the right of the Company to
reacquire the Common Shares pursuant to the Company Reacquisition Right has
lapsed. The Participant understands that he or she may elect to have his or her
taxable income determined at the time he or she acquires the Common Shares
rather than when and as the Company Reacquisition Right lapses by filing an
election under Section 83(b) of the Code with the Internal Revenue Service no
later than thirty (30) days after the date of acquisition of the Common Shares.
The Participant understands that failure to make a timely filing under
Section 83(b) will result in his or her recognition of ordinary income, as the
Company Reacquisition Right lapses, on the difference between the purchase
price, if anything, and the fair market value of the Common Shares at the time
such restrictions lapse. The Participant further understands, however, that if
Common Shares with respect to which an election under Section 83(b) has been
made are forfeited to the Company pursuant to its Company Reacquisition Right,
such forfeiture will be treated as a sale on which there is realized a loss
equal to the excess (if any) of the amount paid (if any) by the Participant for
the forfeited Common Shares over the amount realized (if any) upon their
forfeiture. If the Participant has paid nothing for the forfeited Common Shares
and has received no payment upon their forfeiture, the Participant understands
that he or she will be unable to recognize any loss on the forfeiture of the
Common Shares even though the Participant incurred a tax liability by making an
election under Section 83(b).
(b)    The Participant understands that he or she should consult with his or her
tax advisor regarding the advisability of filing with the Internal Revenue
Service an election under Section 83(b) of the Code, which must be filed no
later than thirty (30) days after the date of the acquisition of the Common
Shares pursuant to this Agreement. Failure to file an election under
Section 83(b), if appropriate, may result in adverse tax consequences to the
Participant. The Participant acknowledges that he or she has been advised to
consult with a tax advisor regarding the tax consequences to the Participant of
the acquisition of Common Shares hereunder. ANY ELECTION UNDER SECTION 83(b) THE
PARTICIPANT WISHES TO MAKE MUST BE FILED NO LATER THAN 30 DAYS AFTER THE DATE ON
WHICH THE PARTICIPANT ACQUIRES THE COMMON SHARES. THIS TIME PERIOD CANNOT BE
EXTENDED. THE PARTICIPANT ACKNOWLEDGES THAT TIMELY FILING OF A SECTION 83(b)
ELECTION IS THE PARTICIPANT’S SOLE RESPONSIBILITY, EVEN IF THE PARTICIPANT
REQUESTS THE COMPANY OR ITS REPRESENTATIVE TO FILE SUCH ELECTION ON HIS OR HER
BEHALF.

7



--------------------------------------------------------------------------------

Exhibit 10.1

(c)    The Participant will notify the Company in writing if the Participant
files an election pursuant to Section 83(b) of the Code. The Company intends, in
the event it does not receive from the Participant evidence of such filing, to
claim a tax deduction for any amount which would otherwise be taxable to the
Participant in the absence of such an election.
11.    CHANGE IN CONTROL.
11.1    Effect of Change in Control on Performance Shares. In the event of a
Change in Control, the surviving, continuing, successor, or purchasing
corporation or other business entity or parent thereof, as the case may be (the
“Acquiror”), may, without the consent of the Participant, assume or continue in
full force and effect the Company’s rights and obligations under the Award or
substitute for the Award a substantially equivalent award for the Acquiror’s
stock. For purposes of this Section, the Award shall be deemed assumed if,
following the Change in Control, the Award confers the right to receive, subject
to the terms and conditions of the Plan and this Agreement, for each Performance
Share or Unvested Common Share subject to the Award immediately prior to the
Change in Control, the consideration (whether stock, cash, other securities or
property or a combination thereof) to which a holder of a share of Stock on the
effective date of the Change in Control was entitled. In the event that the
Acquiror elects not to assume, continue or substitute for the outstanding Awards
in connection with a Change in Control prior to the Performance Share Vesting
Date, the vesting of 100% of the Target Number of Performance Shares shall be
accelerated and such Performance Shares shall be deemed Vested Performance
Shares effective as of the date of the Change in Control. The Award shall be
settled in full in accordance with Section 6 immediately prior to the Change in
Control, provided that the Participant’s Service has not terminated prior to the
Change in Control. In settlement of the Award, the Company shall issue to the
Participant one (1) Vested Common Share for each Vested Performance Share
determined in accordance with this Section. The vesting of Performance Shares
and settlement of the Award that was permissible solely by reason of this
Section shall be conditioned upon the consummation of the Change in Control.
11.2    Effect of Change in Control on Common Shares. In the event that the
Acquiror elects not to assume, continue or substitute for the outstanding Awards
in connection with a Change in Control on or after the Settlement Date, the
vesting of all Unvested Common Shares issued in settlement of the Award shall be
accelerated in full effective as of the date of the Change in Control.
11.3    Termination in Connection with a Change in Control. Notwithstanding
anything in this Agreement to the contrary, in the event of a Termination
Without Cause or a Termination for Good Reason, the vesting of the Performance
Shares and Common Shares will be accelerated in accordance with the Employment
Agreement. If the Participant is not a party to an Employment Agreement, in the
event of a Termination Without Cause (as defined below) or a Termination for
Good Reason (as defined below), in either case within the period commencing one
month prior to and ending twelve months following a Change in Control, the
vesting of Performance Shares and Common Shares will be accelerated in
accordance with this Section 11.3.
(a)    Termination Without Cause. For the purposes of this Section 11.3 only, a
Termination Without Cause shall mean the Company’s termination of the
Participant’s employment for any reason other than (i) death; (ii) Disability
(as defined under the Company's long-term disability plan in which Participant
is participating; provided that in the absence of such plan (or the absence of
Participant's participation in such plan), Disability shall mean Participant’s
inability to substantially perform his duties due to a medically determinable
physical or mental impairment which has lasted for a period of not less than one
hundred twenty (120) consecutive days); (iii) the Participant’s continuous
failure to substantially perform the duties of the Participant’s employment with
the Company; (iv) the Participant’s theft, dishonesty, breach of fiduciary duty
for personal profit or falsification of any documents of the Company; (v) the
Participant’s material failure to abide by the applicable code(s) of conduct or
other policies (including, without limitation, policies relating to
confidentiality and reasonable workplace conduct) of the Company; (vi) knowing
or intentional misconduct by the Participant as a result of which the Company is
required to prepare an accounting restatement; (vii) the Participant’s
unauthorized use, misappropriation, destruction or diversion of any tangible or
intangible asset or corporate opportunity of the Company (including, without
limitation, the Participant’s improper use or disclosure of confidential or
proprietary information of the Company); (viii) any intentional misconduct or
illegal or grossly negligent conduct by the

8



--------------------------------------------------------------------------------

Exhibit 10.1

Participant which is materially injurious to the Company monetarily or
otherwise; (ix) any material breach of any agreement between the Participant and
the Company; or (x) the Participant’s conviction (including any plea of guilty
or nolo contendere) of any criminal act involving fraud, dishonesty,
misappropriation or moral turpitude, or which materially impairs the
Participant’s ability to perform his or her duties with the Company.
(b)    Termination for Good Reason. For the purposes of this Section 11.3 only,
a Termination for Good Reason shall be deemed to occur if, within sixty days
after receipt of written notice to the Company by the Participant of the
occurrence of one or more of the following conditions, any of the following
conditions have not been cured: (i) a reduction of the Participant’s salary, the
target annual bonus opportunity or any other incentive opportunity, in each case
as of immediately prior to the Change in Control; (ii) a change in title, the
nature or scope of the authority, power, function, responsibilities, reporting
relationships or duty attached to the position which the Participant currently
maintains without the express written consent of the Participant; (iii) the
relocation of the Participant’s principal place of employment as of the Grant
Date to a location that increases the regular one-way commute distance between
the Participant’s residence and principal place of employment by more than 25
miles without the Participant’s prior written consent; or (iv) a change in the
benefits to which the Participant is entitled to immediately prior to the Change
in Control. In order to constitute a Termination for Good Reason, the
Participant must provide written notice to the Company of the existence of the
condition giving rise to the Good Reason termination within sixty days of the
initial existence of the condition, and in the event such condition is cured by
the Company within sixty days from its receipt of such written notice, the
termination shall not constitute a termination for Good Reason.
(c)    Effect of Termination in Connection with a Change in Control on
Performance Shares. In the event of Termination Without Cause or a Termination
for Good Reason, in either case within the period commencing one month prior to
and ending twelve months following a Change in Control and prior to the
Performance Share Vesting Date, the vesting of 100% of the Target Number of
Performance Shares shall be accelerated and such Performance Shares shall be
deemed Vested Performance Shares effective as of the date of the Change in
Control. The Award shall be settled in full in accordance with Section 6
effective as of the date of such termination. In settlement of the Award, the
Company shall issue to the Participant one (1) Vested Common Share for each
Vested Performance Share determined in accordance with this Section. The vesting
of Performance Shares and settlement of the Award that was permissible solely by
reason of this Section shall be conditioned upon the consummation of the Change
in Control.
(d)    Effect of Termination in Connection with a Change in Control on Common
Shares. In the event of Termination Without Cause or Termination for Good Reason
of the Participant, in either case within the period commencing one month prior
to and ending twelve months following a Change in Control and on or after the
Settlement Date, the vesting of all Unvested Common Shares issued in settlement
of the Award shall be accelerated in full effective as of the date of such
termination.
11.4    Federal Excise Tax Under Section 4999 of the Code.
(a)    Excess Parachute Payment. In the event that any acceleration of vesting
the Performance Shares or the Common Shares and any other payment or benefit
received or to be received by the Participant would subject the Participant to
any excise tax pursuant to Section 4999 of the Code due to the characterization
of such acceleration of vesting, payment or benefit as an “excess parachute
payment” under Section 280G of the Code, the amount of any acceleration of
vesting called for by this Agreement shall not exceed the amount which produces
the greatest after-tax benefit to the Participant.
(b)    Determination by Independent Accountants. Upon the occurrence of any
event that might reasonably be anticipated to result in an “excess parachute
payment” to the Participant as described in Section 11.4(a) (an “Event”), the
Company shall request a determination in writing by independent public
accountants selected by the Company (the “Accountants”). Unless the Company and
the Participant otherwise agree in writing, the Accountants shall determine and
report to the Company and the Participant within twenty (20) days of the date of
the Event the amount of such acceleration of vesting, payments and benefits
which would produce the greatest after-tax benefit to the Participant. For the
purposes of such determination, the Accountants

9



--------------------------------------------------------------------------------

Exhibit 10.1

may rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code. The Company and the Participant shall
furnish to the Accountants such information and documents as the Accountants may
reasonably request in order to make their required determination. The Company
shall bear all fees and expenses the Accountants may reasonably charge in
connection with their services contemplated by this Section.
12.    ADJUSTMENTS FOR CHANGES IN CAPITAL STRUCTURE.
Subject to any required action by the stockholders of the Company and the
requirements of Section 409A of the Code to the extent applicable, in the event
of any change in the Stock effected without receipt of consideration by the
Company, whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Stock (excepting normal cash dividends) that has a material
effect on the Fair Market Value of shares of Stock, appropriate adjustments
shall be made in the number of Performance Shares and/or the number and kind of
shares to be issued in settlement of the Award, in order to prevent dilution or
enlargement of the Participant’s rights under the Award. For purposes of the
foregoing, conversion of any convertible securities of the Company shall not be
treated as “effected without receipt of consideration by the Company.” Any
fractional share resulting from an adjustment pursuant to this Section shall be
rounded down to the nearest whole number. Such adjustments shall be determined
by the Committee, and its determination shall be final, binding and conclusive.
13.    RIGHTS AS A STOCKHOLDER OR EMPLOYEE.
The Participant shall have no rights as a stockholder with respect to any Common
Shares which may be issued in settlement of this Award until the date of the
issuance of a certificate for such shares (as evidenced by the appropriate entry
on the books of the Company or of a duly authorized transfer agent of the
Company). No adjustment shall be made for dividends, distributions or other
rights for which the record date is prior to the date such certificate is
issued, except as provided in Section 12. If the Participant is an Employee, the
Participant understands and acknowledges that, except as otherwise provided in a
separate, written employment agreement between the Company or a Parent or
Subsidiary and the Participant, the Participant’s employment is “at will” and is
for no specified term. Nothing in this Agreement shall confer upon the
Participant any right to continue in Service interfere in any way with any right
of the Company or any Parent or Subsidiary to terminate the Participant’s
Service at any time.
14.    LEGENDS.
The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
Common Shares issued pursuant to this Agreement. The Participant shall, at the
request of the Company, promptly present to the Company any and all certificates
representing shares acquired pursuant to this Award in the possession of the
Participant in order to carry out the provisions of this Section. Unless
otherwise specified by the Company, legends placed on such certificates may
include, but shall not be limited to, the following:
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS SET
FORTH IN AN AGREEMENT BETWEEN THIS CORPORATION AND THE REGISTERED HOLDER, OR HIS
PREDECESSOR IN INTEREST, A COPY OF WHICH IS ON FILE AT THE PRINCIPAL OFFICE OF
THIS CORPORATION.”
15.    RESTRICTIONS ON TRANSFER OF COMMON SHARES.
No Common Shares may be sold, exchanged, transferred (including, without
limitation, any transfer to a nominee or agent of the Participant), assigned,
pledged, hypothecated or otherwise disposed of, including by operation of law,
in any manner which violates any of the provisions of this Agreement and, except
pursuant to an Ownership Change Event, until the date on which such shares
become Vested Common Shares, and

10



--------------------------------------------------------------------------------

Exhibit 10.1

any such attempted disposition shall be void. The Company shall not be required
(a) to transfer on its books any Common Shares which will have been transferred
in violation of any of the provisions set forth in this Agreement or (b) to
treat as owner of such Common Shares or to accord the right to vote as such
owner or to pay dividends to any transferee to whom such Common Shares will have
been so transferred. In order to enforce its rights under this Section, the
Company shall be authorized to give a stop transfer instruction with respect to
the Common Shares to the Company’s transfer agent.
16.    COMPLIANCE WITH SECTION 409A.
It is intended that any election, payment or benefit which is made or provided
pursuant to or in connection with this Award that may result in Section 409A
Deferred Compensation shall comply in all respects with the applicable
requirements of Section 409A (including applicable regulations or other
administrative guidance thereunder, as determined by the Committee in good
faith) to avoid the unfavorable tax consequences provided therein for
non‑compliance. In connection with effecting such compliance with Section 409A,
the following shall apply:
16.1    Required Delay in Payment to Specified Employee. If the Participant is a
“specified employee” of a publicly traded corporation as defined under Section
409A(a)(2)(B)(i) of the Code, unless subject to an applicable exception under
Section 409A, any payment of Section 409A Deferred Compensation in connection
with a “separation from service” (as determined for purposes of Section 409A)
shall not be made until six (6) months after the Participant’s separation from
service (the “Section 409A Deferral Period”). In the event such payments are
otherwise due to be made in installments or periodically during the Section 409A
Deferral Period, to the extent permitted under Section 409A, the payments of
Section 409A Deferred Compensation which would otherwise have been made in the
Section 409A Deferral Period shall be accumulated and paid in a lump sum as soon
as the Section 409A Deferral Period ends, and the balance of the payments shall
be made as otherwise scheduled.
16.2    Other Delays in Payment. Neither the Participant nor the Company shall
take any action to accelerate or delay the payment of any benefits under this
Agreement in any manner which would not be in compliance with Code Section 409A
(including any transition or grandfather rules thereunder).
16.3    Amendments to Comply with Section 409A; Indemnification. Notwithstanding
any other provision of this Agreement to the contrary, the Company is authorized
to amend this Agreement, to void or amend any election made by the Participant
under this Agreement and/or to delay the payment of any monies and/or provision
of any benefits in such manner as may be determined by the Company, in its
discretion, to be necessary or appropriate to comply with Section 409A
(including any transition or grandfather rules thereunder) without prior notice
to or consent of the Participant. The Participant hereby releases and holds
harmless the Company, its directors, officers and stockholders from any and all
claims that may arise from or relate to any tax liability, penalties, interest,
costs, fees or other liability incurred by the Participant in connection with
the Award, including as a result of the application of Section 409A.
16.4    Advice of Independent Tax Advisor. The Company has not obtained a tax
ruling or other confirmation from the Internal Revenue Service with regard to
the application of Section 409A to the Award, and the Company does not represent
or warrant that this Agreement will avoid adverse tax consequences to the
Participant, including as a result of the application of Section 409A to the
Award. The Participant hereby acknowledges that he or she has been advised to
seek the advice of his or her own independent tax advisor prior to entering into
this Agreement and is not relying upon any representations of the Company or any
of its agents as to the effect of or the advisability of entering into this
Agreement.
17.    MISCELLANEOUS PROVISIONS.
17.1    Termination or Amendment. The Committee may terminate or amend the Plan
or this Agreement at any time; provided, however, that except as provided in
Section 11 in connection with a Change in Control, no such termination or
amendment may adversely affect the Participant’s rights under this Agreement
without the consent of the Participant unless such termination or amendment is
necessary to comply with applicable

11



--------------------------------------------------------------------------------

Exhibit 10.1

law or government regulation, including, but not limited to, Section 409A. No
amendment or addition to this Agreement shall be effective unless in writing.
17.2    Nontransferability of the Award. Prior the issuance of Common Shares on
the Settlement Date, neither this Award nor any Performance Shares subject to
this Award shall be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution. All rights with respect to the Award
shall be exercisable during the Participant’s lifetime only by the Participant
or the Participant’s guardian or legal representative.
17.3    Unfunded Obligation. The Participant shall have the status of a general
unsecured creditor of the Company. Any amounts payable to the Participant
pursuant to the Award shall be an unfunded and unsecured obligation for all
purposes, including, without limitation, Title I of the Employee Retirement
Income Security Act of 1974. The Company shall not be required to segregate any
monies from its general funds, or to create any trusts, or establish any special
accounts with respect to such obligations. The Company shall retain at all times
beneficial ownership of any investments, including trust investments, which the
Company may make to fulfill its payment obligations hereunder. Any investments
or the creation or maintenance of any trust or any Participant account shall not
create or constitute a trust or fiduciary relationship between the Committee or
the Company and the Participant, or otherwise create any vested or beneficial
interest in the Participant or the Participant’s creditors in any assets of the
Company. The Participant shall have no claim against the Company for any changes
in the value of any assets which may be invested or reinvested by the Company
with respect to the Award.
17.4    Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.
17.5    Binding Effect. This Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon the Participant and the Participant’s
heirs, executors, administrators, successors and assigns.
17.6    Delivery of Documents and Notices. Any document relating to
participation in the Plan or any notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given (except to the extent
that this Agreement provides for effectiveness only upon actual receipt of such
notice) upon personal delivery, electronic delivery at the e-mail address, if
any, provided for the Participant by the Company or a Parent or Subsidiary, or
upon deposit in the U.S. Post Office or foreign postal service, by registered or
certified mail, or with a nationally recognized overnight courier service, with
postage and fees prepaid, addressed to the other party at the address shown
below that party’s signature to the Grant Notice or at such other address as
such party may designate in writing from time to time to the other party.
(a)    Description of Electronic Delivery. The Plan documents, which may include
but do not necessarily include: the Plan, the Grant Notice, this Agreement, the
Plan Prospectus, and any reports of the Company provided generally to the
Company’s stockholders, may be delivered to the Participant electronically. In
addition, the Participant may deliver electronically the Grant Notice to the
Company or to such third party involved in administering the Plan as the Company
may designate from time to time. Such means of electronic delivery may include
but do not necessarily include the delivery of a link to a Company intranet or
the Internet site of a third party involved in administering the Plan, the
delivery of the document via e-mail or such other means of electronic delivery
specified by the Company.
(b)    Consent to Electronic Delivery. The Participant acknowledges that the
Participant has read Section 17.6(a) of this Agreement and consents to the
electronic delivery of the Plan documents and Grant Notice, as described in
Section 17.6(a). The Participant acknowledges that he or she may receive from
the Company a paper copy of any documents delivered electronically at no cost to
the Participant by contacting the Company by telephone or in writing. The
Participant further acknowledges that the Participant will be provided with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. Similarly, the Participant understands that the Participant
must provide the Company or any designated third party administrator

12



--------------------------------------------------------------------------------

Exhibit 10.1

with a paper copy of any documents if the attempted electronic delivery of such
documents fails. The Participant may revoke his or her consent to the electronic
delivery of documents described in Section 17.6(a) or may change the electronic
mail address to which such documents are to be delivered (if Participant has
provided an electronic mail address) at any time by notifying the Company of
such revoked consent or revised e-mail address by telephone, postal service or
electronic mail. Finally, the Participant understands that he or she is not
required to consent to electronic delivery of documents described in
Section 17.6(a).
17.7    Integrated Agreement. The Grant Notice, this Agreement and the Plan,
together with the Employment Agreement, shall constitute the entire
understanding and agreement of the Participant and the Company with respect to
the subject matter contained herein or therein and supersede any prior
agreements, understandings, restrictions, representations, or warranties between
the Participant and the Company with respect to such subject matter other than
those as set forth or provided for herein or therein. To the extent contemplated
herein or therein, the provisions of the Grant Notice, this Agreement and the
Plan shall survive any settlement of the Award and shall remain in full force
and effect.
17.8    Applicable Law. This Agreement shall be governed by the laws of the
State of California as such laws are applied to agreements between California
residents entered into and to be performed entirely within the State of
California.
17.9    Counterparts. The Grant Notice may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
17.10     Recoupment Policy. Subject to the discretion and approval of the
Board, the Company may, to the extent permitted by governing law, require
reimbursement and/or cancellation of any Performance Share or Common Share
issued in settlement of a Performance Share where all of the following factors
are present: (a) the award was predicated upon the achievement of certain
financial results that were subsequently the subject of a material restatement,
(b) the Board determines that the Participant engaged in fraud or intentional
misconduct that was a substantial contributing cause to the need for the
restatement, and (c) a lower award would have been made to the Participant based
upon the restated financial results.

13

